Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 6/3/2022. Claims 1-20 are allowed and claims 1, 11, and 16 are the independent claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of determining an outcome of running system code on a system, wherein the system has system resources configured according to configuration settings; in response to the outcome, determining first feature settings of features of the system code, wherein the first feature settings indicate to enable or disable the features of the system code; training a machine learning module, resulting in a trained machine learning module, to output the first feature settings in response to input comprising the configuration settings of the system; providing input configuration settings of the system resources to the trained machine learning module; and receiving, from the trained machine learning module, second feature settings of the features in response to the input configuration settings, wherein the second feature settings indicate to enable or disable the features of the system code, as required by the independent claims.

The prior art of record (Aijaz et al. US PG Pub. 2018/0004507 A1, Rangole US Patent 9,800,466 B1, and Kudo et al. US PG Pub. 2011/0307742 A1) teaches that applications/programs/software/code and systems may be configured/have configuration settings/feature configurations/etc., that the configured application/program/software/code may be executed/run on/etc. the configured system, that the outcome of the execution/running/etc. of the code/application/program on the system along with the configuration settings/feature settings/etc. of the application/program/software/code and system during the execution may be determined  and the code/application/program/software may be reconfigured/features may be enabled and disabled/etc. in response to/based on/etc. the outcome, and that a machine learning model may be trained to configure the application/program/software/code/enable and disable features of the code/application/program/software in response to provided/input system configuration settings. However, the prior art of record fails to render an obviousness of training a machine learning module, resulting in a trained machine learning module, to output first feature settings of features of system code in response to input comprising configuration settings of a system, providing input configuration settings of system resources to the trained machine learning module, and receiving second feature settings of features of the system code from the trained machine learning model in response to the input configuration settings, wherein the second feature settings indicate to enable or disable the features of the system code, when the first feature settings are first feature settings of the features of the system code indicating to enable or disable the features of the system code that are determined in response to an outcome of running the system code on the system and when the system has system resources configured according to configuration settings, as required by the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193